Citation Nr: 1029172	
Decision Date: 08/04/10    Archive Date: 08/16/10

DOCKET NO.  08-02 043	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to service connection for sleep apnea.

2.  Entitlement to service connection for hypertension.


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


WITNESSES AT HEARING ON APPEAL

Appellant and spouse, D.P.


ATTORNEY FOR THE BOARD

T. Wishard, Associate Counsel


INTRODUCTION

The Veteran had active military service from August 1982 to 
November 1982 and from August 2004 to January 2006.

This matter comes before the Board of Veterans' Appeals (Board) 
from September 2006 and April 2008 rating decisions of the 
Department of Veterans Affairs (VA), Regional Office (RO) in 
Waco, Texas.  

In May 2010, the Veteran testified at a hearing conducted before 
the undersigned Acting Veterans Law Judge at the RO.  A 
transcript of that hearing is of record.  

For the reasons set forth below, this appeal is being REMANDED to 
the RO via the Appeals Management Center (AMC), in Washington, 
DC.  VA will notify the Veteran if further action is required.


REMAND

Sleep Apnea

The Veteran avers that he has sleep apnea due to active service.  
A May 2007 private medical record reflects that the Veteran has a 
diagnosis of obstructive sleep apnea.  The remaining issue is 
whether the Veteran's sleep apnea is due to his active service.  
The Board finds that VA should attempt to obtain the Veteran's 
personnel service records to determine the status of his service 
during the pertinent time period, as discussed below.

The Veteran avers that he did not have sleep apnea prior to his 
deployment to Iraq.  The Veteran was in active service from 
August 2004 to January 2006.  VA medical records reflect that the 
Veteran reported that he was deployed in Iraq from January 2005 
to December 2005; however, a post deployment form reflects that 
the Veteran arrived in the Southwest Asia theater in February 
2005 and departed the theater in October 2005.  The Veteran's 
service treatment records (STR) reflect that he reported that he 
did not have frequent trouble sleeping, nor had he felt tired 
after sleeping.  The earliest clinical evidence of record of 
sleep apnea is May 2007.  The Veteran's spouse avers that she 
noticed the Veteran snoring and having problems falling asleep 
beginning in December 2005.  The Veteran testified that he first 
became aware of a sleep problem in 2007.  (See May 2010 Board 
hearing transcript, page 3).  

The Veteran testified that he is currently on active duty, and 
has been on active duty since March 1, 2006 (See May 2010 hearing 
transcript, pages 5 and 14).  He also avers that he participates 
in weekend drills.  It is unclear as to whether the Veteran's 
full time duty is with the Texas National Guard in a state status 
or federal status.  The distinction is important as it affects 
whether the Veteran is eligible for VA benefits.  

"Active duty" is defined as, inter alia, "full-time duty in 
the Armed Forces, other than active duty for training." 38 
U.S.C. § 101(21); see 38 C.F.R. § 3.6(b)(1).  "Armed Forces" 
describes "the United States Army, Navy, Marine Corps, Air 
Force, and Coast Guard, including the reserve components 
thereof." 38 U.S.C. § 101(10).  The reserve components include 
the Army National Guard of the United States. 38 U.S.C. § 
101(29).  However, the Army National Guard is only a 
reserve component "while in the service of the United 
States."  Thus, a member of the National Guard holds a status 
as a member of the federal military or the state militia, but 
never both at once.  Members of the National Guard only serve the 
federal military when they are formally called into the military 
service of the United States and at all other times, they serve 
solely as members of the State militia under the command of a 
state governor.  See Perpich v. Department of Defense, 496 U.S. 
334, 110 S. Ct. 2418, 110 L.Ed.2d 312 (1990), Clark v. United 
States, 322 F.3d 1358, 1366 (Fed.Cir.2003), Allen v. Nicholson, 
21 Vet. App. 54 (2007). 
Therefore, to have basic eligibility for veterans benefits 
based on a period of duty as a member of a state Army 
National Guard, a National Guardsman must have been 
ordered into Federal service by the President of the 
United States, see 10 U.S.C. § 12401, or must have 
performed "full-time duty" under the provisions of 32 
U.S.C. §§ 316, 502, 503, 504, or 505. See 38 U.S.C. §§ 
101(21), (22)(C)

Based on the foregoing, the Board finds that VA should attempt to 
obtain the Veteran's service personnel records, to include copies 
of any military orders, which reflect his status during the 
pertinent time period.

Hypertension

The record reflects that the Veteran was diagnosed with 
hypertension in the 1990s.  The Veteran avers that his pre-
existing hypertension was aggravated due to his active service.  
The Veteran testified at the May 2010 hearing that he is treated 
for his hypertension by a private doctor and at a VA facility.  
(See May 2010 Board hearing transcript, page 12).  The Board 
notes that in August 2006 a VA examiner, after reviewing the 
claims file, opined that the Veteran's hypertension was not 
aggravated due to this active service and that any acceleration 
of hypertension was due to the natural progression of the 
condition.  Nevertheless, VA has a duty to attempt to obtain any 
pertinent medical records.  Therefore, the Board finds that VA 
should attempt to obtain any VA and private medical records 
regarding the Veteran's hypertension from prior to his entrance 
into active service in August 2004 to present.  After obtaining 
any such records and associating them with the claims file, a VA 
examiner should provide a supplemental medical opinion as to 
whether the Veteran's hypertension underwent an increase in 
severity during active service and, if so, whether any chronic 
increase was due to the natural progression of the disease.  As 
noted above, the status of the Veteran's service may be of 
importance.

Accordingly, the case is REMANDED for the following action:

1.  Ask the Veteran to complete and return a 
provided VA Form 21-4142, Authorization and 
Consent to Release Information, for any medical 
treatment facilities in which he was treated 
for hypertension, to include from time of 
diagnosis (in the 1990s) to present.  After 
obtaining a completed VA Form 21-4142, the AOJ 
should attempt to obtain any pertinent medical 
records, both private and VA, not already 
associated with the claims file.  

2.  Contact the Veteran, his National Guard 
unit, and any other unit to which he is 
assigned, and obtain service treatment 
records and personnel records, including 
orders, which reflect whether he has been 
on active duty, ACDUTRA, INACDUTRA, or on 
full time state duty for the National 
Guard under Title 32 U.S.C. both currently 
and during the pertinent time period.  

If any of the above searches for any such 
records yields negative results, this fact 
should be noted in the claims folder.  Any 
documents received by VA should be associated 
with the claims folder.

3.  Then, make arrangements with the 
appropriate VA medical facility for a 
clinician of relevant expertise to provide a 
supplemental medical opinion in this case 
with regard to the issue of entitlement to 
service connection for hypertension.  The 
clinician should review the claims file, to 
include this remand, and should note such in 
the opinion.

The clinician should provide an opinion as to 
whether it is at least as likely as not 
(whether there is a 50 percent or greater 
probability) that the Veteran's current 
hypertension was aggravated beyond the 
natural progression of the disorder by any 
incident of service.  

The clinician is requested to provide a 
complete rationale for his or her opinion, as 
a matter of medical probability, based on his 
or her clinical experience, medical 
expertise, and established medical 
principles.

4.  Thereafter, readjudicate the issues on 
appeal.  If any benefit sought is not granted, 
issue a supplemental statement of the case and 
afford the Veteran and his representative an 
appropriate opportunity to respond.  
Thereafter, the case should be returned to the 
Board, as warranted.

The Veteran has the right to submit additional evidence and 
argument on the matters that the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board or by the 
United States Court of Appeals for Veterans Claims (Court) for 
additional development or other appropriate action must be 
handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 
(West Supp. 2009).  



______________________________________________
THERESA M. CATINO
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board is appealable to the Court.  This remand is in the nature 
of a preliminary order and does not constitute a decision of the 
Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) 
(2009).  


